Cooper, J.,
delivered the opinion of the court.
The court properly refused the instruction asked by the appellant, and the verdict of guilty is sustained by the evidence.
The defendant did the act forbidden, by the statute, which makes the prohibited fact and not the intent criminal. Bishop on Statutory Crimes, § 789; State v. Speller, 86 N. C. 697; Preston v. The State, 63 Ala. 127; Titus v. The State, 42 Texas, 578; Carroll v. The State, 28 Ark. 99; Walls v. The State, 7 Blackf. 572. Affirmed.